PER CURIAM.
This is an appeal by defendants below from a final judgment against them and in favor of the plaintiffs entered by the Circuit Court of Dade County, Florida, pursuant to a non-jury trial wherein the plaintiffs sued the defendants to impress a resulting or constructive trust upon certain described real property.
The two points relied upon by the appellants for reversal have been carefully considered in the light of the record, briefs and arguments of counsel, and we have concluded that no reversible error has been shown. Therefore the judgment appealed is affirmed.
Affirmed.